TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-11-00670-CV




 
 
David Michael Kelly, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 98th District Court OF Travis COUNTY, 
NO. D-1-FM-09-000978, The Honorable
  Tim Sulak, JUDGE PRESIDING




 
 



                                                                     O
  R D E R
 
PER
  CURIAM
Appellant David Michael Kelly
  filed his notice of appeal on October 27, 2011.  The appellant=s
  brief was filed June 5, 2012, making appellee=s
  brief due June 25, 2012.  On June
  22, 2012, counsel for appellee filed a motion for extension of time to
  file her brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion in part and order counsel
  to file appellee=s brief
  no later than July 11, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt of court.
It is ordered on June 26, 2012.
 
Before Chief Justice
  Jones, Justices Pemberton and Rose